USCA11 Case: 20-13026    Date Filed: 04/30/2021    Page: 1 of 4



                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 20-13026
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 9:12-cr-80182-DPG-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

versus


CAREY LUNSFORD,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (April 30, 2021)

Before MARTIN, JORDAN and BRANCH, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13026      Date Filed: 04/30/2021    Page: 2 of 4



      Carey Lunsford, through counsel, appeals the district court’s denial of his

motion for compassionate release under the First Step Act and 18 U.S.C. §

3582(c)(1)(A). He argues on appeal that the district court abused its discretion in

denying his motion by failing to properly consider the 18 U.S.C. § 3553(a) factors

and erroneously determining that he was a danger to the community.

      Mr. Lunsford is currently serving a 188-month sentence for armed bank

robbery in violation of 18 U.S.C. §§ 2113(a) and (d). He pled guilty to this charge

in November 2012. For sentencing purposes, he was classified as a career offender

based on his long-running criminal history, which began in the 1970s and included

prior federal and state robbery convictions, attempted robbery convictions, and a

conviction for receiving stolen property.

      Mr. Lunsford is currently incarcerated at FCI Danbury and is scheduled for

release on June 27, 2025. It is undisputed that he suffers from several serious

medical conditions, including bladder cancer (he is currently in remission), Type 2

diabetes, hypertension, and obesity. The government conceded below that Mr.

Lunsford’s Type 2 diabetes constitutes “an extraordinary and compelling reason

allowing compassionate release” in light of the COVID-19 pandemic. Nevertheless,

the government opposed Mr. Lunsford’s motion on the basis that he remained a

danger to the community if released. The government also asserted that the § 3553

sentencing factors strongly disfavored a sentence reduction.


                                            2
          USCA11 Case: 20-13026        Date Filed: 04/30/2021    Page: 3 of 4



      The district court ultimately agreed with the government. Although it found

that Mr. Lunsford’s medical conditions were extraordinary and compelling, it issued

an order denying his motion for compassionate release as a matter of discretion.

      We review for abuse of discretion the denial of an eligible movant’s request

for a reduced sentence under the First Step Act and § 3582(c)(1)(A). See United

States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). A district court abuses its

discretion if it applies an incorrect legal standard, follows improper procedures in

making the determination, or makes findings of fact that are clearly erroneous. See

id.; United States v. Khan, 794 F.3d 1288, 1293 (11th Cir. 2015). A factual finding

is not clearly erroneous if it represents a choice between two permissible views of

the evidence. See United States v. Ndiaye, 434 F.3d 1270, 1305 (11th Cir. 2006).

      In 2018, Congress enacted the First Step Act, which, in part, amended 18

U.S.C. § 3582(c)(1)(A) to increase the use and transparency of compassionate

release of federal prisoners. See First Step Act of 2018 § 603, Pub. L. No. 115-391,

132 Stat. 5194. In the context of compassionate release, the Act provides that “the

court, upon motion of the Director of the Bureau of Prisons, or upon motion of the

defendant . . . may reduce the term of imprisonment . . . if it finds that extraordinary

and compelling reasons warrant such a reduction[.]” 18 U.S.C. § 3582(c)(1)(A)(i).

The weight given to each of the § 3553(a) factors for sentencing is generally left to




                                           3
          USCA11 Case: 20-13026        Date Filed: 04/30/2021     Page: 4 of 4



the district court’s discretion. See United States v. Kuhlman, 711 F.3d 1321, 1327

(11th Cir. 2013).

      Here, the district court did not abuse its discretion in denying Mr. Lunsford’s

motion for compassionate release because the record demonstrates that the court

thoroughly considered several § 3553(a) factors. The court found that Mr. Lunsford

would pose a danger if he were released early given his criminal history. The court

also noted that he had served only seven and a half years of his fifteen-year term.

The court’s determination that the § 3553(a) factors did not support granting Mr.

Lunsford’s motion and that he posed a danger to the community were supported by

the nature and circumstances of his instant offense and his extensive criminal

history, which is described in detail in the district court’s order.

      We therefore find that the district court did not abuse its discretion in denying

Mr. Lunsford’s motion for compassionate release. See Harris, 989 F.3d at 911.

Accordingly, we affirm.

      AFFIRMED.




                                            4